DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JPH 05-271329.
JP ‘329 teaches chlorinated polyolefins for forming a film of paints, printing inks, and adhesives (¶ 1) where an example includes chlorinating a polyethylene/propylene copolymer having an ethylene content of 70 wt% (¶ 24). An ethylene content of 70 wt% corresponds to an ethylene content of 77 mol%.

Claim(s) 1-3, 5, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe (US 5,087,673).
Watanabe teaches chlorinated ethylene-propylene copolymers (abstract) and includes an example of an ethylene-propylene copolymer where the propylene content is 22 wt% (corresponding to an ethylene content of about 84 mol%) and has a melting point of 120˚C is chlorinated to give a chlorine content of 18.2 wt% and then further chlorinated to give a chlorine content of 30.2 wt% (col. 18, ln. 12-31). Watanabe teaches using the chlorinated polymers in adhesives (col. 17, ln. 35).

Claim(s) 1-3, 10, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagano (US 4,725,506).
Nagano teaches chlorinated polyolefins having a chlorine content of 15-30 wt% which is used as an adhesive for lamination of two layers (abstract). Nagano teaches an example where a chlorinated ethylene/propylene copolymer having an ethylene content of 80 mol% and a chlorine content of 20 wt% which is used in a laminate having a polypropylene layer (col. 9, ln. 19-35).

Claim(s) 1-2, 4, 7-8, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kashiwabara (JP 2017-226714).
Kashiwabara teaches acid modified chlorinated polyolefins (¶ 1) having a chlorine content of 5-42 wt%, a weight average molecular weight of 30,000 to 150,000 (¶7). Kashiwabara teaches an example of chlorinated ethylene vinyl acetate copolymer having a vinyl acetate content of 28 mass%, a chlorine content of 20 mass%, and a weight average molecular weight of 150,000 (¶ 41). When the vinyl acetate is present at 28 mass%, the corresponding ethylene content in mol% is about 89 mol%. Kashiwabara teaches the chlorinated copolymer is used in a primer paint (¶ 54) which was applied to a propylene plate (¶ 21, 62) forming a laminate structure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagano (US 4,725,506).
Nagano teaches chlorinated polyolefins having a chlorine content of 15-30 wt% which is used as an adhesive for lamination of two layers (abstract). Nagano teaches an example where a chlorinated ethylene/propylene copolymer having an ethylene content of 80 mol% and a chlorine content of 20 wt% which is used in a laminate having a polypropylene layer (col. 9, ln. 19-35).
Nagano does not explicitly provide an example having a polyethylene layer. However, Nagano teaches that the layers of the laminate includes polyolefins and chlorinated polyethylene (col. 6, ln. 29-46) and that polyethylene is an example of a polyolefin (col. 1, ln. 24). It would have been obvious to one of ordinary skill in the art to use a polyethylene because Nagano teaches polyethylenes are suitable layers (col. 6, ln. 29-46) and because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPH 05-271329 in view of Atake (US 2002/0039660).
JP ‘329 teaches chlorinated polyolefins for forming a film of paints, printing inks, and adhesives (¶ 1) where an example includes chlorinating a polyethylene/propylene copolymer having an ethylene content of 70 wt% (¶ 24). An ethylene content of 70 wt% corresponds to an ethylene content of 77 mol%.
JP ‘329 does not explicitly recite the softening temperature. 
However, Atake teaches molded articles containing a chlorinated polyolefin resin layer laminated onto a substrate (abstract) where the chlorinated polyolefin resin has a softening point of 90-100˚C (¶ 30). It would have been obvious to one of ordinary skill in the art to use the softening temperatures of Atake because when the softening point is below 90˚C, the heat resistance is unsatisfactory and when it is over 100˚C. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 5,087,673) in view of Atake (US 2002/0039660).
Watanabe teaches chlorinated ethylene-propylene copolymers (abstract) and includes an example of an ethylene-propylene copolymer where the propylene content is 22 wt% (corresponding to an ethylene content of about 84 mol%) and has a melting point of 120˚C is chlorinated to give a chlorine content of 18.2 wt% and then further chlorinated to give a chlorine content of 30.2 wt% (col. 18, ln. 12-31). Watanabe teaches using the chlorinated polymers in adhesives (col. 17, ln. 35).
JP ‘329 does not explicitly recite the softening temperature. 
However, Atake teaches molded articles containing a chlorinated polyolefin resin layer laminated onto a substrate (abstract) where the chlorinated polyolefin resin has a softening point of 90-100˚C (¶ 30). It would have been obvious to one of ordinary skill in the art to use the softening temperatures of Atake because when the softening point is below 90˚C, the heat resistance is unsatisfactory and when it is over 100˚C. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagano (US 4,725,506) in view of Atake (US 2002/0039660).
Nagano teaches chlorinated polyolefins having a chlorine content of 15-30 wt% which is used as an adhesive for lamination of two layers (abstract). Nagano teaches an example where a chlorinated ethylene/propylene copolymer having an ethylene content of 80 mol% and a chlorine content of 20 wt% which is used in a laminate having a polypropylene layer (col. 9, ln. 19-35).
JP ‘329 does not explicitly recite the softening temperature. 
However, Atake teaches molded articles containing a chlorinated polyolefin resin layer laminated onto a substrate (abstract) where the chlorinated polyolefin resin has a softening point of 90-100˚C (¶ 30). It would have been obvious to one of ordinary skill in the art to use the softening temperatures of Atake because when the softening point is below 90˚C, the heat resistance is unsatisfactory and when it is over 100˚C.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashiwabara (JP 2017-226714) in view of Atake (US 2002/0039660).
Kashiwabara teaches acid modified chlorinated polyolefins (¶ 1) having a chlorine content of 5-42 wt%, a weight average molecular weight of 30,000 to 150,000 (¶7). Kashiwabara teaches an example of chlorinated ethylene vinyl acetate copolymer having a vinyl acetate content of 28 mass%, a chlorine content of 20 mass%, and a weight average molecular weight of 150,000 (¶ 41). When the vinyl acetate is present at 28 mass%, the corresponding ethylene content in mol% is about 89 mol%. Kashiwabara teaches the chlorinated copolymer is used in a primer paint (¶ 54) which was applied to a propylene plate (¶ 21, 62) forming a laminate structure.
JP ‘329 does not explicitly recite the softening temperature. 
However, Atake teaches molded articles containing a chlorinated polyolefin resin layer laminated onto a substrate (abstract) where the chlorinated polyolefin resin has a softening point of 90-100˚C (¶ 30). It would have been obvious to one of ordinary skill in the art to use the softening temperatures of Atake because when the softening point is below 90˚C, the heat resistance is unsatisfactory and when it is over 100˚C.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764